Case 1:20-cv-00652-DAD-SAB Document 1-2 Filed 05/08/20 Page 1 of 32




             EXHIBIT B
Case 1:20-cv-00652-DAD-SAB Document 1-2 Filed 05/08/20 Page 2 of 32
   'Especia[[y preparedfor
  ---




          52L[fstate Life
       Insurance Company



                                                                      /
             Case 1:20-cv-00652-DAD-SAB Document 1-2 Filed 05/08/20 Page 3 of 32
                                         ®
                  Allstate
                                                                               August 28, 1997



                  James L Holland                          Policy Number:      790 482 525
                                                           Coverage Type:      Universal Life Premiere
                                                           Coverage Date:      August 28, 1997
                                                            Insured Name:      James L Holland




                  Dear James L Holland:
                 Thank you for choosing the Allstate Universal Life Premiere policy. You should feel
                 confident in knowing that you have made a wise decision. Most importantly, you are
                 helping to provide for the future of those who depend upon you. And, through the
                 accumulation of income tax-deferred interest, your Universal Life Premiere insurance
                 policy can build "cash value" - a potential source of savings for your future.
                 In appreciation for also having Allstate personal auto and personal property insurance,
                 you will receive our Multi-Policy Appreciation Bonus*. Your policy will be credited
                 with an extra 0.25% interest in addition to our current rate of 6.00.
                 Your life insurance needs are likely to change over the years. For example, the size
                 of your family may change. You may change jobs. Or you may purchase a new home.
                 Whatever the case, please call me if your needs change or if you have a question
                 about your insurance policies.
                 Again, thank you for allowing Allstate Life Insurance Company to help ensure your
  ........
  ........       peace of mind. I will continue to work hard to earn the trust that you have placed in
  -              me and I look forward to working with you in the years to come.

  -
  ........
  -
  =
  -
  =
  iiiiioii




  .=
  - -
  iiiiioii              {



  -
  ........             �


  =-
                  teven E Snider
                 805 836-1136
  iiiiioii




  =
  -
  iiiiioii
                 Enclosure

  ==                                                         Allstate Life Insurance Company
                                                             Allstate Life Service Center
  -
  -
                                                             P.O. Box 94206
                                                             Palatine, IL 60094-4206
  -                                                          Phone: 1-800-366-1411

                  *For complete information on the Multi-Policy Appreciation Bonus, please refer to your policy.




..)
                                  THIS PAGE IS NOT PART OF YOUR CONTRACT
                Case 1:20-cv-00652-DAD-SAB Document 1-2 Filed 05/08/20 Page 4 of 32


    Al Istate Life
    Insurance Company
    A Stock Company, Home Office, Northbrook, Illinois 60062-7154
    Flexible Premium Adjustable Life Insurance
    The policy provides that flexible premiums may be paid. The death benefit is adjustable and is payable if the insured dies
    prior to the maturity date. Otherwise, the maturity value is payable on the maturity date. The policy will expire prior to
    the maturity date if premiums paid and interest credited are not adequate to continue coverage to that date. This policy
    does not pay dividends.

                           Insured      James L Holland                          Policy Number     790 482 525

                Specified Amount        $50,000                                       Start Date   October 13, 1993

                   Age of Insured       60                                          Policy Date    August 28, 1997

                    Sex of Insured      Male                                      Maturity Date    August 28, 2032

          Rating Class of Insured       Healthy American - Standard

                                                  Right to Examine Your Policy
    If you are not satisfied with this policy, you may void it by returning it to us or our agent within 10 days after you receive
    it. If this policy is replacing another life insurance policy, you may void it by returning it to us or our agent within 20 days
    after you receive it. You will receive a full refund.
    Allstate Life Insurance Company is called 'we' or 'us'. We will pay the benefits of this policy, subject to its terms and
    conditions. This is a legal contract between the owner and us. We signed this policy at our home office.
                                           IMPORTANT
              YOU HAVE PURCHASED A LIFE INSURANCE POLICY. CAREFULLY REVIEW
                                      IT FOR LIMITATIONS.
               THIS POLICY MAY BE RETURNED WITHIN 30 DAYS FROM THE DATE YOU
                 RECEIVED IT FOR A FULL REFUND EITHER BY RETURNING IT TO THE
             INSURANCE COMPANY OR AGENT WHO SOLD YOU THIS POLICY. AFTER 30
            DAYS, CANCELLATION MAY RESULT IN A SUBSTANTIAL PENALTY, KNOWN AS
              A SURRENDER CHARGE. THE SURRENDER CHARGE FOR THIS POLICY IS
                                    EXPLAINED ON PAGE 14.
            LU3998-1




                            Secretary

                                     Authorized
                                                  i'\1
                                                    ·( \, ,.,,,,- :,,\\




                                                                �
                                                                 ·
                                                                                               President



                                                  ---H+'"-----""1,L...::::.......:..;='-'I\.-------------------


   READ YOUR POLICY CAREFULLY                                                                          Allstate�
                                                                                                       You're in good hands.



   LU3593                                                            Page 1                                            790 482 525
                                                                                                                          cw
LR865
                Case 1:20-cv-00652-DAD-SAB Document 1-2 Filed 05/08/20 Page 5 of 32

Guide to Policy Provisions
                                                                 PAGE                                                                          PAGE
Schedule of Benefits .................... ". 3                                    Grace Period . . . . . . . . . . .. . . . . . . . . . . . . . 12
                                                                                  Reinstatement                                                 12
Schedule of Premiums ...................... 4
                                                                              Death Benefit ............................ 12
Schedule of Expense Deductions and Surrender                                    Death Benefit . . . . . . . . . . . . . . . . . . . . . . . . . 12
Charges ................................. 4                                     Death Benefit Option . . . . . . . . . . . . . . . . . . . . 13

Guaranteed Cash Values and Paid-Up Insurance                                  Policy Values ............................                             13
Amounts ................................ 5                                       Policy Values . . . . . . . . . .. . .. .. .. . . . . . . .         13
                                                                                 Monthly Deduction . . . . ... . .. .. .. .. . . . . .               13
Guaranteed Maximum Monthly Cost of Insurance                                     Monthly Cost of Insurance . . . . .. . . . . . . . . .              13
Rates for Standard Rating Class . ............. 6                                Monthly Policy Fee . . . . . . . . . . . . . . . . . . . . .        14
                                                                                 Pay Fee . . . . . . . . . . . . .. . . . ... .. . . . . . . .       14
Guaranteed Maximum Monthly Cost of Insurance                                     Expense Deduction for Specifiec! Amou;it
Rates for Non-Smoker and Healthy American                                        Increases . . . . . . . . .. . . . . . . . . . . . . . . . . . .    14
Standard Rating Classes .................... 7
                                                                              Cash Values ............................                               14
Amounts of Paid-Up Insurance Per $100 of Cash                                   Cash Values . . . . . . . . . . . . . . . . . . . . . . . . . .      14
Value for Standard and Special Rating Classes ... 8                             Cash Surrender Value . . . . . . . . . . . . . . . . . .             14
                                                                                Surrender Charge . . . . . . . . . . . . . . . . . . . . . .         14
Amounts of Paid-Up Insurance Per $100 of Cash                                   Partial Cash Surrender . . . . . . . . . . . . . . . . . .           14
Value for Non-Smoker and Healthy American                                        Paid-Up Insurance . . . . . . . . . . . . . . . . . . . . .         14
Standard and Special Rating Classes ........... 9
                                                                              Maturity Value ........................... 15
General Provisions .......................                             10
  Entire Contract . . . .. . . . . . . . . . . . . . . . . . . .       10     Basis of Values ..........................                             15
  Owner .. . .. . . . . . . . .. . . .. . . . . . ... .. . ..          10        General . . . . . . . . . . . . . . . . . . . . . . . . . . .. .    1f.
  Beneficiary . . . . . . . .. . . . . . . . . . . . . . . . . . .     10       Cost of Insurance Rates . . . .. ... .... . . . . .                  1�
  Change of Owner or Beneficiary . . . . . . . . . . .                 10        Interest Rate . . . . . . . . . . . . . . . . . . . . . . . . . .   15
  Assignment . . . . . . . . . . . . . . . . . . . . . .. . . . .      10       Expense Deductions . . . . . . ... . . ... . . . . . .               15
  Attained Age . . . . . . . . . . . . . . . . . . .. . . . . . .      10       Redetermination of Current Assumptions . . . .                       15
  Misstatement of Age or Sex . . . . . . . . .. . . . .                10        Paid-Up Insurance . ... . . .. . .. . .. . . . . . . .              16
  Incontestability . . . . . . . . . . . . . . . . . . . . .. .        10
  Suicide or Self-Destruction . . . . . . . . . . . . . . .            10     Loans .................................                                16
  Nonparticipating . . . . . . . . . . . . . . . . . .. . . . .        10        Loan Value . . . . . . . . . . . . . . . . . . . . . . . . . . .    16
  Annual Report . . . . . . . . . . . . . . . . . . . . . . . .        10        Loan Interest . . . . . . . . . . . . . . . . . . . . . . . . .     16
  Policy Projections . . . . . . . . . . . . . . . . . . . . . .       11        Loan Repayment . . . . . . . . . . . . . . . . . . . . . . .        16
  Compliance With Federal Laws . . . . . . . . . . . .                 11        Loan Limit .. .. .. . . . . . . . . . ..... ... .. ..               16
Premium Provisions .......................                             11
   General . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   11     Policy Changes .......................... 16
   Premium Frequency and Amount . . . . . . . . . .                              Change of Death Benefit Option . . . . . . . . . . . 16
                                                                                 Change of Specified Amount . . . . . . . . . . . . . . 16
                                                                       11
   Minimum Annual Premium . . . . . .. . . .. . . . .                  11
   Minimum Premium Rule . .. . . . . . . . . . . . .. .                11
   Maximum Premiums . . . . . . . ... . . ..... . . .                  11     Settlement of Policy Proceeds ............... 16




LU3593                                                                      Page 2                                                          790 482 525
            Case 1:20-cv-00652-DAD-SAB Document 1-2 Filed 05/08/20 Page 6 of 32

Schedule of Benefits
The following schedule shows the benefits under your contract. The benefits mature or expire on the dates shown below.
Your coverage may expire prior to the maturity date if the planned premiums and the guaranteed interest credited are
not adequate to continue coverage to that date. In this case, the expiry date of the contract is shown on page 5.
The monthly activity day for your policy is day 28 of each month. Monthly cost of insurance charges and expense
deductions for each benefit are made on the monthly activity day until the maturity or expiry date shown.
                                                                                  Specified
Basic Plan Benefit                                                                 Amount           Maturity Date

Flexible Premium Adjustable Life Insurance - Death Benefit Option 1                  $50,000         August 28, 2032
  The guaranteed maximum monthly cost of insurance rates are the
  Healthy American rates shown on page 7.

                                                                                 Amount of
Additional Benefits                                                               Benefit            Expiry Date


Primary Insured Term Rider on James L Holland                                       $25,000          August 28, 2017
 The guaranteed maximum monthly cost of insurance rates are the
 Healthy American rates shown on page 7.
 Date through which the Primary Insured Term Rider is convertible:
   August 28, 2012




LU3593                                                   Page 3                                           790 482 525
            Case 1:20-cv-00652-DAD-SAB Document 1-2 Filed 05/08/20 Page 7 of 32

Schedule of Premiums
Minimum Annual Premium                                    $1,552.00

Premium Paid at Issue                                      $964.50

Planned Premium starting on 09/28/97                       $130.00 Monthly By Pre-authorized Method




Schedule of Expense Deductions and Surrender Charges
Maximum Monthly Policy Fee                                  $10.00

Pay Fee
    Annually                                                     $0.00
    Semi-Annually                                                $1.50
    Quarterly                                                    $1.50
    Monthly by Payroll Deduction Non-Discounted                  $1.50
    Monthly by Pre-Authorized Method, Government
      Allotment or Payroll Deduction Discounted                  $0.25

Partial Cash Surrender Fee                                   $25.00

Surrender Charge Factor                                          46.89

Maximum Expense Factor for Specified Amount Increases             2.00




LU3593                                                  Page 4                                        790 482 525
                  Case 1:20-cv-00652-DAD-SAB Document 1-2 Filed 05/08/20 Page 8 of 32

      Guaranteed Cash Values and Paid-Up Insurance Amounts
                                                                                                             Amount of
         Policy        Attained        End of Year              Surrender            End of Year              Paid-Up
                          Age          Policl£ Value             Charge              Cash Value              Insurance
                                              $                     $                      $                     $
         �



           1              60                 1,806                 2,345                     0                      0
           2              61                 2,265                 2,345                     0                      0
           3              62                 2,634                 2,345                   289                    556
           4              63                 2,891                 2,345                   546                  1,021
           5              64                 3,016                 2,345                   671                  1,221
           6              65                 2,986                 2,251                   735                  1,302
           7              66                 2,777                 2,157                   620                  1,069
           8              67                 2,362                 2,063                   299                    503
           9              68             EXPIRED*                      0              EXPIRED*                      0


           1              60                1,806                 2,345                      0                      0
           6              65                2,986                 2,251                    735                  1,302
          11              70            EXPIRED*                      0               EXPIRED*                      0


      The values above were determined assuming payment of the premiums shown below, and are based on the benefits
      shown on page 3 at the time of issue, the guaranteed maximum monthly cost of insurance rates, the maximum expense
      deductions, and the guaranteed interest rate. The values assume there are no loans or loan interest on the contract.
      Your actual guaranteed cash value may differ from that shown above, due to variations in the frequency, timing, and
      amount of your premium payments. The actual guaranteed amount will be shown in the annual report we send you.
      The amounts of paid-up insurance are based on the guaranteed cash values, and the amounts of paid-up insurance per
      $ 100 of cash value shown on page 9.

       Premium Paid at Issue                                       $964.50
       Planned Premium starting on 09/28/97                        $ 130.00  Monthly By Pre-authorized Method
       Guaranteed Interest Rate                                        4.50% Per Year
       Loan Interest Rate                                              8.00% Per Year

      * Based on the guaranteed factors, the contract will expire without value on April 3, 2005 unless premiums larger than
        the planned premiums are paid.




..J   LU3593                                                    Page 5                                          790 482 525
           Case 1:20-cv-00652-DAD-SAB Document 1-2 Filed 05/08/20 Page 9 of 32

Guaranteed Maximum Monthly Cost of Insurance Rates for
Standard Rating Class
                      Males                                            Females
Attained    Rates Per     Attained   Rates Per      Attained   Rates Per   Attained   Rates Per
  Age        $1,000         Age       $1,000          Age       $1,000       Age       $1,000
                  $                      $                                                 $
                                                           0    .15667        48        .49000
                                                                  $
   0         .21917         48         .70417
   1         .08583         49         .76583              1    .07000        49        .52583
   2         .08250         50         .83417              2    .06667        50        .56417
   3         .08083         51         .91167              3    .06500        51        .60500
   4         .07750         52         .99917              4    .06417        52        .65250
   5         .07333         53        1.09833              5    .06250        53        .70417
   6         .06917         54        1.20750              6    .06083        54        .75667
   7         .06500         55        1.32333              7    .05917        55        .81083
   8         .06250         56        1.44667              8    .05833        56        .86417
   9         .06167         57        1.57583              9    .05750        57        .91417
  10         .06250         58        1.71250             10    .05667        58        .96333
  11         .06750         59        1.85833             11    .05833        59       1.01583
  12         .07667         60        2.02167             12    .06083        60       1.07833
  13         .08917         61        2.20583             13    .06417        61       1.15750
  14         .10333         62        2.41333             14    .06833        62       1.25833
  15          . 14667       63        2.64500             15    .08000        63       1.38083
  16         . 16333        64        2.89917             16    .08417        64       1.51833
  17         .17500         65        3.16833             17    .08833        65       1.66250
  18         .18417         66        3.45000             18    .09250        66       1.81000
  19          .19000        67        3.74250             19    .09500        67       1.95250
  20         .19333         68        4.04917             20    .09750        68       2.09583
  21         . 19333        69        4.38167             21     .09917       69       2.25250
  22          . 19000       70        4.74917             22    .10167        70       2.43750
  23          .18667        71        5.16250             23    .10417        71       2.67250
  24          .18167        72        5.63000             24    .10667        72       2.95917
  25          .17583        73        6.14833             25     .10917       73       3.30167
  26          .17250        74        6.71750             26     .11333       74       3.69167
  27          .17083        75        7.32583             27     .11667       75       4.11833
  28          . 17083       76        7.94833             28     .12083       76       4.57250
  29          .17333        77        8.57417             29     .12583       77       5.04667
  30          .17750        78        9.20833             30     .13167       78       5.54917
  31          .18333        79        9.87167             31     .13667       79       6.09583
  32          .19083        80       10.58667             32      .14250      80       6.71000
  33          .20083        81       11.37500             33      .15000      81       7.40667
  34          .21250        82       12.24917             34     .15833       82       8.20083
  35          .22667        83       13.19583             35     .16750       83       9.11917
  36          .24333        84       14.18417             36     .18167       84      10.11667
  37          .26417        85       15.18000             37     .19833       85      11.17750
  38          .28750        86       16.16000             38     .21750       86      12.29500
  39          .31417        87       17.16833             39     .23833       87      13.45750
  40           .34500       88       18.22000             40     .26333       88      14.67250
  41           .37833       89       19.26833             41      .29000       89     15.93750
  42           .41500       90       20.32833             42      .31667      90      17.34417
  43           .45500       91       21.43333             43     .34333        91     18.86250
  44           .49917       92       22.71750             44      .37000       92     20.55250
  45           .54583       93       24.36917             45     .39833        93     22.54333
  46          .59417         94      26.63000             46      .42750       94     25.22333
  47           .64750                                     47     .45750




LU3593                                           Page 6                                   790 482 525
                 Case 1:20-cv-00652-DAD-SAB Document 1-2 Filed 05/08/20 Page 10 of 32

      Guaranteed Maximum Monthly Cost of Insurance Rates for
      Non-Smoker and Healthy American Standard Rating Classes
                               Males                                                Females
      Attained     Rates Per      Attained   Rates Per       Attained   Rates Per       Attained   Rates Per
        Age         $1,000          Age       $1,000           Age       $1,000           Age       $1,000
                         $                        $                           $                          $
         18          . 13583           57      .83000             18      .08000              57      .60583
         19          .13917            58       .91250            19      . 08250             58     .64333
        20           . 14000           59     1.00500             20      .08417              59      .68667
        21           . 13833           60     1. 10833            21      .08583              60      .73667
        22           . 13583           61     1.22417             22      .08667              61     .79833
        23           .13250            62     1.35667             23     .08833               62      .87500
        24           . 12917           63     1.50750             24      .09000              63      .96917
        25          . 12500            64     1.67417             25      .09167              64    1.07500
        26           .12250            65     1.85750             26     . 09417              65    1.19000
  )

        27           . 12083           68     2.05583             27     .09583               66    1.30833
        28           . 12000           67     2.26833             28     .09833               67    1.42917
        29           . 12000           68     2.49917             29     .10167               68    1.55500
        30          . 12083            69     2.75583             30     .10417               69    1.69417
        31          . 12333            70     3.07000             31     .10750               70    1.85833
        32          .12667             71     3.40333             32     . 11083              71    2.05833
        33          .13167             72     3.76000             33     .11500               72    2.30333
        34           .13750            73     4.19333             34     . 12000              73    2.59750
        35          . 14417            74     4.67000             35     .12583               74    2.93583
        36          . 15167            75     5. 18000            36     .13417               75    3.31417
        37          .16167             76     5.71917             37     . 14417              76    3.72417
        38          . 17250            77     6.28333             38     . 15500              77    4. 16333
        39          .18417             78     6.87583             39     . 16667              78    4.63917
        40          .19833             79     7.51583             40     . 18083              79    5.16667
        41          .21333             80     8.22333             41     . 19583              80    5.76750
        42          .22917             81     9.01833             42     .21083               81    6.45917
        43          .24667             82     9.91583             43     .22583               82    7.25750
        44          .26583             83    10.91250             44     .24083               83    8.15917
-
-
        45
        46
                    .28750
                    .31083
                                       84
                                       85
                                             11.99000
                                             13.12417
                                                                  45
                                                                  46
                                                                         .25750
                                                                         .27500
                                                                                              84
                                                                                              85
                                                                                                    9. 15583
                                                                                                   10.23500
-
---
==
        47
        48
                    .33583
                    .36333
                                       86
                                       87
                                             14.30000
                                             15.50000
                                                                  47
                                                                  48
                                                                         .29417
                                                                         .31417
                                                                                              86
                                                                                              87
                                                                                                   11.39167
                                                                                                   12.62333
---
=
-       49          .39333             88    16.71917             49     .33667               88   13.93167

---
=       50
        51
        52
                    .42750
                    .46667
                    .51167
                                       89
                                       90
                                       91
                                             17.97500
                                             19.28583
                                             20.68250
                                                                  50
                                                                  51
                                                                  52
                                                                         .36167
                                                                         .38917
                                                                         .42083
                                                                                              89
                                                                                              90
                                                                                              91
                                                                                                   15.32750
                                                                                                   16.82250
                                                                                                   18.45250
---
=
---
        53
        54
                    .56333
                    .62083
                                       92
                                       93
                                             22.21750
                                             24.04333
                                                                  53
                                                                  54
                                                                         .45583
                                                                         .49167
                                                                                              92
                                                                                              93
                                                                                                   20.28083
                                                                                                   22.43833
-
-       55          .68583             94    26.50333             55     .53000               94   25.22333

-       56          .75583                                        56     .56833

==
-
-
-
-
-
-
---
..J   LU3593                                             Page 7                                        790 482 525
           Case 1:20-cv-00652-DAD-SAB Document 1-2 Filed 05/08/20 Page 11 of 32

Amounts of Paid-Up Insurance Per $100 of Cash Value for
Standard and Special Rating Classes

                        Males                                               Females
            Amount Per                Amount Per                 Amount Per                Amount Per
Attained      $100 of      Attained     $100 of       Attained     $100 of      Attained     $100 of
  Age       Cash Value       Age      Cash Value        Age      Cash Value       Age      Cash Value
                $                         $                          $                         $

   0         1327.94            48       259.45              0    1693.46             48     318.44
   1         1311.23            49       251.46              1    1668.32             49     308.46
   2         1269.89            50       243.80              2    1616.82             50     298.88
   3         1228.78            51       236.49              3    1565.33             51     289.69
   4         1188.28            52       229.51              4    1514.45             52     280.85
   5         1148.20            53       222.86              5    1464.46             53     272.38
   6         1108.50            54       216.53              6    1415.22             54     264.26
   7         1069.30            55       210.52              7    1366.80             55     256.47
   8         1030.69            56       204.81              8    1319.27             56     248.98
   9          992.91            57       199.36              9    1272.82             57     241.76
  10          956.17            58       194.17             10    1227.49             58     234.77
  11          920.63            59       189.21             11    1183.28             59     227.98
  12          886.60            60       184.46             12    1140.57             60     221.39
  13          854.30            61       179.94             13    1099.42             61     215.00
  14          823.85            62       175.63             14    1059.85             62     208.85
  15          795.17            63       171.54             15    1021.88             63     202.96
  16          769.90            64       167.67             16     986.20             64     197.35
  17          746.07            65       164.01             17     951.85             65     192.01
  18          723.29            66       160.55             18     918.76             66     186.93
  19          701.34            67       157.27             19     886.88             67     182.06
  20          680.02            68       154.14             20     856.00             68     177.37
  21          659.18            69       151.15             21     826.10             69     172.84
  22          638.67            70       148.30             22     797.08             70     168.45
  23          618.39            71       145.58             23     768.99             71     164.21
  24          598.37            72       143.01             24     741.77             72     160.16
  25          578.58            73       140.58             25     715.42             73     156.32
  26          559.03            74       138.31             26     689.91             74     152.71
  27          539.82            75       136.18             27     665.27             75     149.31
  28          521.04            76       134.21             28     641.45             76     146.13
  29          502.71            77       132.36             29     618.44             77     143.13
  30          484.92            78       130.62             30     596.25             78     140.29
  31          467.67            79       128.96             31     574.85             79     137.59
  32          450.99            80       127.37             32     554.19             80      135.02
  33          434.88            81       125.84             33     534.27             81      132.57
  34          419.35            82       124.39             34     515.08             82     130.24
  35          404.41            83       123.01             35     496.61             83     128.05
  36          390.05            84       121.71             36     478.85             84     125.99
  37          376.26            85       120.47             37     461.84             85     124.05
  38          363.06            86       119.26             38     445.59             86      122.20
  39          350.43            87       118.06             39     430.08             87      120.42
  40           338.35           88       116.83             40     415.27             88     118.66
   41         326.82            89       115.52             41     401.17             89     116.87
   42         315.81            90       114.08             42     387.73             90     115.00
   43         305.30            91       112.40             43     374.91             91     112.96
   44          295.27           92     \ 110.37             44     362.65             92      110.66
   45          285.70           93        107.82            45     350.90             93      107.92
   46          276.56           94        104.50            46     339.64             94      104.50
   47          267.82                                       47      328.83




LU3593                                             Page 8                                       790 482 525
                        Case 1:20-cv-00652-DAD-SAB Document 1-2 Filed 05/08/20 Page 12 of 32

            Amounts of Paid-Up Insurance Per $100 of Cash Value for
            Non-Smoker and Healthy American Standard and Special
            Rating Classes
                                     Males                                                 Females
                         Amount Per                Amount Per                  Amount Per                 Amount Per
             Attained      $100 of      Attained     $100 of        Attained     $100 of       Attained     $100 of
               Age       Cash Value       Age      Cash Value         Age      Cash Value        Age      Cash Value
                              $                        $                           $                          $
                18         913.31            57      231.07              18     1060.85              57     263.56
                19         885.17            58      223.84              19     1024. 17             58     255.05
               20          857.77            59      216.95              20      988.69              59     246.83
               21          830.91            60      210.36              21      954.28              60     238.90
               22          804.43            61      204.09              22      920.91              61     231.27
   )

               23          778.30            62      198.11              23      888.48              62     223.93
               24          752.51            63      192.43              24      857.04              63     216.92
               25          727. 11           64      187.04              25      826.57              64     210.23
               26          702.08            65      181.93              26      797.04              65     203.88
               27          677.55            66      177.08              27      768.48              66     197.82
               28          653.58            67      172.48              28      740.81              67     192.03
               29          630.21            68      168.10              29      714.04              68     186.48
               30          607.48            69      163.94              30      688.20              69     181.15
               31          585.41            70      159.98              31      663.20              70     176.03
               32          564.05            71      156.26              32      639.05              71     171.11
               33          543.40            72      152.74              33      615.73              72     166.42
               34          523.48            73      149.41              34      593.23              73     161.98
               35          504.28            74      146.29              35      571.54              74     157.79
               36          485.78            75      143.38              36      550.65              75     153.85
               37          467.98            76      140.65              37      530.59              76     150.15
               38          450.87            77      138.10              38      511.35              77     146.67
               39          434.44            78      135.68              39      492.91              78     143.39
 ........
 """"'""       40          418.66            79      133.39              40      475.22              79     140.27
==
-
 -             41
               42
                           403.53
                           389.01
                                             80
                                             81
                                                     131.21
                                                     129.15
                                                                         41
                                                                         42
                                                                                 458.29
                                                                                 442.08
                                                                                                     80
                                                                                                     81
                                                                                                            137.32
                                                                                                            134.53
-
........
               43
               44
                           375.07
                           361.70
                                             82
                                             83
                                                     127.19
                                                     125.35
                                                                         43
                                                                         44
                                                                                 426.54
                                                                                 411.62
                                                                                                     82
                                                                                                     83
                                                                                                            131.90
                                                                                                            129.44
-
-
               45
               46
                           348.88
                           336.58
                                             84
                                             85
                                                     123.62
                                                     121.99
                                                                         45
                                                                         46
                                                                                 397.28
                                                                                 383.50
                                                                                                     84
                                                                                                     85
                                                                                                            127.12
                                                                                                            124.96
=
........       47
               48
                           324.78
                           313.47
                                             86
                                             87
                                                     120.45
                                                     118.96
                                                                         47
                                                                         48
                                                                                 370.26
                                                                                 357.54
                                                                                                     86
                                                                                                     87
                                                                                                            122.90
                                                                                                            120.94
-
�
=
........       49          302.62            88      117.49              49      345.31              88     119.03

-
-
               50
               51
                           292.22
                           282.25
                                             89
                                             90
                                                     115.97
                                                     114.35
                                                                         50
                                                                         51
                                                                                 333.55
                                                                                 322.27
                                                                                                     89
                                                                                                     90
                                                                                                            117.12
                                                                                                            115.15
-
-              52
               53
                           272.71
                           263.58
                                             91
                                             92
                                                     112.55
                                                     110.43
                                                                         52
                                                                         53
                                                                                 311.44
                                                                                 301.05
                                                                                                     91
                                                                                                     92
                                                                                                            113.04
                                                                                                            110.69
               54          254.88            93      107.84              54      291.10              93     107.92
-
""""'""
-
=
               55
               56
                           246.56
                           238.63
                                             94      104.50              55
                                                                         56
                                                                                 281.55
                                                                                 272.38
                                                                                                     94     104.50

""""'""
-
-
-
=

-
-
..J         LU3593                                              Page 9                                        790 482 525
            Case 1:20-cv-00652-DAD-SAB Document 1-2 Filed 05/08/20 Page 13 of 32

General Provisions
Entire Contract - This policy, any riders and                  change is subject to any payment we make or other
endorsements, the application, and any supplemental            action we take before we accept it.
applications are the entire contract. A copy of the
application is attached. Any supplemental applications         Assignment - You may assign this contract. We are
will also be attached to and made part of the contract.        not responsible for the soundness of an assignment.
All statements made in the application and any                 No assignment will bind us unless it is written and
supplemental applications are representations and not          acknowledged by us in writing.
warranties. No statement will be used by us in                 Attained Age - Attained age, as used in this policy, is
defense of a claim or to void this contract unless it is       the insured's age last birthday as of the policy date
in the signed application or signed supplemental               and policy anniversaries of this contract.
applications.
                                                               Misstatement of Age or Sex • If the insured's age or sex
Only our officers may change this contract or waive a          shown on the application is wrong, we will change the
right or requirement. No agent or representative may           death benefit we pay to the amount which the most
do this.                                                       recent monthly cost of insurance deduction made
                                                               would have bought at the rigrt age and sex.
Owner • 7he owner is called 'you'. Unless changed,
the owner is as named in the application. If all named         Incontestability - Except for increases in specified
owners and contingent owners have died or if there is          amount and provisions on incontestability found in any
no owner named, the owner is the insured.                      attached rider, we may not contest this contract once
                                                               it has been in force while the insured is alive for 2
This contract is yours. You may use all contract rights
                                                               years from its start date except for failure to make
while this contract is in force. These include the right
                                                               payments required to keep this contract in force.
to:
                                                               We may not contest any increase in specified amount
1.   Change the beneficiary(s);                                once it has been in force while the insured is alive for
2.   Change the owner;                                         2 years from the start date of the increase.
3.   Assign this contract;
4.   Receive benefits;                                         Suicide or Self-Destruction • If the insured dies by
5.   Elect settlement options;                                 suicide while sane or self-destruction while insane
6.   Make flexible payments;                                   within 2 years from the start date of the contract:
7.   Change the death benefit option; and
8.   Change the specified amount.                               1.    We will only pay a refund of the payments made
                                                                      less any policy loans, loan interest and partial
Beneficiary - Unless changed, the beneficiary named                   surrenders; and
in the application is the p::iyee to whom death                 2.    The contract will stop.
proceeds are to be paid.
                                                                If the insured dies by suicide while sane or
Subject to the terms of this contract, the death                self-destruction while insane within 2 years from the
proceeds will be paid to a payee who is living on the           start date of any increase in specified amount:
earlier of:
                                                                1.    We will limit the proceeds payable with respect to
1.   The day we receive due proof of the insured's                    the increase to the amount of deductions made
     death; or                                                        which are related to such increase; and
2.   The 15th day past the insured's death.                     2.    The contract will stop.
The payees may be grouped into classes.          Unless         Nonparticipating • This policy is nonparticipating. It
changed by you:                                                 does not share in our profits or surplus earnings. We
                                                                will pay no dividends on this policy.
1.   Equal shares will be paid, if there is more than
     one payee in the same class; and                           Annual Report - We will send you a report without
2.   The share of any payee who is not living will be           charge within 3 months following each policy
     paid to the rest of the payees in the same class.          anniversary. Each report will provide information on
                                                                various transactions that took place during the policy
If no payee is living, the death proceeds will be paid to       year just completed, as well as information on the
the insured's estate.                                           current status of the policy. This information will
                                                                include items such as:
Change of Owner or Beneficiary - Unless you state
otherwise, you may change the owner or beneficiary              1.    The policy value as of the end of the current and
while the insured is alive. You make a change by                      prior year;
writing to us. Once we accept the change, it takes              2.    The amount at payments made and interest
effect as of the date you signed the request. Each                    credited during the year;

LU3593                                                      Page 10                                            790 482 525
        3.   The deductions for cost of insurance, riders, and         planned premiums. We may charge you for these
                      Case 1:20-cv-00652-DAD-SAB Document 1-2 Filed 05/08/20 Page 14 of 32
             expense charges made during the year;                     projections. The charge will not be more than $25 per
        4.   The amount of partial surrenders during the year;         projection. We will tell you what the current charge is
        5.   The current cash value and surrender charge;              before sending the illustration.
        6.   The amount of outstanding policy loans;
        7.   The current cash surrender value;                         Compliance With Federal Laws • In order for your
        8.   The current death benefit; and                            policy to maintain its status as life insurance under the
        9.   The current rates of interest.                            Internal Revenue Code, we may amend the contract to
                                                                       comply with:
        If you ask us, we will send you an additional report, at
        any time during the policy year. We may charge you             1.    Future changes in the Internal Revenue Code;
        for this report. The charge will not be more than $25.         2.    Any regulations or rulings under the Code; and
        We will tell you what the current charge is before             3.    Any other requirements imposed by the Internal
        sending the report.                                                  Revenue Service.

        Policy Projections - If you ask us, we will send you a         We will give you a copy of any such endorsement. If
        projection of death benefits and cash values. These            you do not accept the change, your contract may not
        will be based on both the guaranteed and current cost          qualify as life insurance under the Internal Revenue
        of insurance and interest rates, as well as your               Code.


         Premium Provisions
        General - Policy months and years are measured from            2.    The policy's specified amount is changed.
        the policy date. The amount of the minimum annual
        premium as of the policy date is shown on page 4. The          The start date and amount of your new minimum
        minimum monthly premium is the minimum annual                  annual premium will be shown on an endorsement to
        premium divided by 12.                                         page 4.

        The minimum annual premium is due on the policy                Minimum Premium Rule - Except as provided in any
        date, except for policies being paid by the                    Waiver of Monthly Deductions Rider attached to this
        Pre-Authorized Method,        Payroll Deduction, or            policy, the minimum premium rule will be in effect until
        Government Allotment payment plans. For these                  the earlier of:
        payment plans, two times the minimum monthly                   1.    The end of the fourth policy year; or
        premium is due on the policy date. If you ask to               2.    The monthly activity day on which the cash value
        change your pay plan in the first policy year, we may                first becomes positive.
        require that any unpaid portion of the minimum annual
        premium be paid in full at that time.                          On any monthly activity day while the minimum
                                                                       premium rule is in effect, we guarantee that the
        The planned premium and the pay fee for your
                                                                       contract will remain in force if the cumulative
        payment mode are shown on page 4.
                                                                       premiums paid, less any partial surrenders, policy
        We will refund any premiums paid after the date of the         loans and loan interest, is greater than or equal to the
        insured's death.                                               cumulative minimum premium.            The cumulative
 - Pay us or one of our agents. If you ask, we will give               minimum premium will be calculated by dividing the
                                                                       minimum annual premium by 12, and multiplying by
 -
 _ you a receipt.
....r
   Premium Frequency and Amount - Page 4 shows the
                                                                       the number of policy months since issue.
                                                                       If the minimum annual premium was changed, as
   time between planned premium payments. You may                      provided in the Minimum Annual Premium provision,
 - change the time between payments and the amount
                                                                       each minimum annual premium will be divided by 12,
   of the planned premiums.                                            multiplied by the respective number of policy months
 = Additional payments may be made at any time while                   it was in effect, and summed to obtain the cumulative
                                                                       minimum premium.
 ==this contract is
   any scheduled
   amount of $10.
                       in force. We reserve the right to limit
                       or additional payment to a minimum
                         All payments will be credited to the
                                                                       Maximum Premiums - In order for your policy to
                                                                       maintain its status as life insurance under the Internal
 =
 _ policy value as     described in the Policy Values section.
   Minimum Annual Premium - The minimum annual
                                                                       Revenue Code, the maximum amount of the premiums
                                                                       you may pay is limited. We will conduct a test at least
                                                                       once each year in which premiums are paid and refund
   premium as of the policy date is shown on page 4.                   the excess premiums with interest at the current
 = we will recalculate the minimum annual premium                      interest rate, if applicable.
 - whenever:

 = 1.        An additional benefit is changed, added to, or
                                                                       We will perform any necessary action within 60 days
                                                                       of the end of the policy year in which the requirement
             deleted from the policy; or                               has not been met.


.J      LU3593                                                     Page 11                                            790 482 525
Grace Period - If the Minimum Premium Rule is in                5.     Pay any unpaid portion of the expense deduction
                Case 1:20-cv-00652-DAD-SAB Document 1-2 Filed 05/08/20 Page 15 of 32
effect, on each monthly activity day, we will check                    for specified amount increases; and
whether the cumulative premiums paid less any partial           6.     Pay any unpaid portion of the expense deductions
cash surrenders, policy loans and loan interest, is less               on any Additional Insured Riders attached to this
than the cumulative minimum premium. If it is, we will                 contract.
allow a grace period of 60 days starting on the date the
check was performed.                                            Any policy loan and loan interest at the time the
                                                                contract stopped will not be reinstated.
If the Minimum Premium Rule is not in effect, on each
monthly activity day, we will check whether the total           The effective date of reinstatement is the date the
of the cash value less any policy loans and loan                application for reinstatement is approved by us. The
interest, is less than or equal to the monthly deduction        surrender charge on the effective date of
for the current policy month. If it is, we will all ow a        reinstatement will be the same as it would have been
grace period of 60 days starting on the next monthly            if this contract had not stopped. The specified amount
activity day.                                                   on the effective date of reinstatement will be the
                                                                specified amount in force when the contract stopped
This contract will be in force through the grace period.        or when the paid-up insurance option was elected.
If you do not make a sufficient payment by the end of
the grace period, this contract will stop. If the insured       The policy value on the effective date of reinstatement
dies before the grace period ends, we will deduct any           before applying any premiums received from you is
monthly deductions due us from the amounts we pay.              equal to the lesser of:
We will send written notices to the most recent                  1.    The policy value less any loans and loan interest
addresses we have for you and any assignees at least                   at the time the contract stopped; or
31 days prior to the day coverage stops.                        2.     The surrender charge on the effective date of
                                                                       reinstatement.
Reinstatement - If this contract stops, you may ask us
to reinstate it up to 5 years after the date that it            If the policy is reinstated from the paid-up insurance
stopped. If you elected the paid-up insurance option,           option, the policy value on the effective date of
you may also reinstate it. You may not use this right           reinstatement is equal to the sum of:
if we paid you the cash value. We will reinstate the
contract if you:                                                 1.    The cash value of the paid-up insurance option
                                                                       less any l oans and loan interest on the effective
1.    Give us due proof that the insured is still                      date of reinstatement; and
      insurable;                                                 2.    The surrender charge on the effective date of
2.    Pay an amount l arge enough to cover a deduction                 reinstatement.
      for the cost of insurance for the time, up to 6
      months, since the cash value became zero or the            The Incontestability and Suicide or Self-Destruction
      time since you chose the paid-up insurance                 provisions will apply from the policy's original start
      option;                                                    date for statements made in the original application
3.     Pay an amount large enough to keep the policy in          and from the start date of any increases or additions
      force for 2 months following the monthly activity          for statements made in the supplemental applications.
      day on or after the effective date of reinstatement;       The Incontestability provision will start on the effective
4.    Pay any unpaid portion of the minimum annual               date of reinstatement for statements made in the
      premium for the first policy year;                         application for reinstatement of this policy.


     Death Benefit
Death Benefit - We will pay the death benefit less any           benefit payable may not be less than a certain
policy loans and loan interest, to the beneficiary when          percentage of your policy value. This percentage is
we receive due proof of the insured's death while this           based on the insured's attained age as shown at the
policy is in force prior to the maturity date. The death         end of this provision.
benefit is based upon the following:                             We will conduct a test at least once a year and
                                                                 increase the death benefit to be equal to the applicable
      The death benefit option in effect on the date of
                                                                 percentage of your policy value, if necessary. If we
1.
      death; and
      Any increases or decreases to the specified                cannot increase the death benefit due to underwriting
2.
      amount shown on page 3.                                    limits, we wi l l return the amount of policy value
                                                                 necessary so that the death benefit will be equal to the
In order for your policy to maintain its status as life          applicable percentage of your policy value after
insurance under the Internal Revenue Code, the death             returning the amount.




LU3593                                                       Page 12                                             790 482 525
           We will perform any necessary action within 60 days            Death Benefit Option - While the insured is alive you
                           Case 1:20-cv-00652-DAD-SAB Document 1-2 Filed 05/08/20 Page 16 of 32
           of the end of the policy year in which the requirement         may choose between two death benefit options:
           has not been met.
                                                                         Option 1. The death benefit will be the greater of:
                                                                               a.
                Attained                  Attained
                            Percentage             Percentage                       The specified amount on the date of death;
                                                                                    and
                  Age                       Age
                    0-40      250%           61        128%                    b.   The percentage of the policy value shown in
                      41      243%           62        126%                         the Death Benefit provision.
                      42      236%          63         124%
                      43      229%          64         122%              Option 2. The death benefit will be the greater of:
                      44      222%          65         120%
                      45      215%          66         119%                    a.   The specified amount plus the policy value
                      46      209%          67         118%                         on the date of death; and
                      47      203%          68         117%                    b.   The percentage of the policy value shown in
                      48      197%          69         116%                         the Death Benefit provision.
                      49      191%          70         115%              The initial death benefit option selected by you is
                      50      185%          71         113%              stated in the application and shown on page 3.
                      51      178%          72         111%
                      52      171%          73         109%              For both death benefit options:
                      53      164%          74         107%
                      54      157%        75 to 90     105%              1.    If the insured dies during the grace period, we will
                      55      150%           91        104%                    deduct any monthly deductions due us from the
                      56      146%           92        103%                    amounts we pay; and
                      57      142%           93        102%              2.    We will refund any premiums paid after the date
                      58      138%           94        101%                    of the insured's death.
                      59      134%           95        100%
                      60      130%


           Policy Values
           Policy Values - On the policy date, the policy value is       2.    The monthly cost of insurance as provided in the
           the first payment less the pay fee.                                 Monthly Cost of Insurance provision of any riders
                                                                               attached to this contract;
           The policy date is the first monthly activity day. On         3.    The monthly policy fee;
           each monthly activity day after the policy date, the          4.    Any monthly expense deduction made as
           policy value is:                                                    provided in the Expense Deduction for Specified


=-
                                                                               Amount Increases provision of this contract; and
-
........        The policy value as of the prior monthly activity
                day less the monthly deduction for the month just
                ended, as described in the Monthly Deduction
                                                                         5.    Any monthly expense deduction made as
                                                                               provided in the Expense Deductions provision of
                                                                               any additional insured riders attached to this
                provision;                                                     contract.
                Plus interest on (1) above;
=
           2.
           3.   Less any partial surrenders and partial surrender        We will automatically take out the monthly deduction
=               administration fees;
                Plus any payments received since the prior
                                                                         from the policy value on each monthly activity day,
                                                                         even if you have not made a premium payment. The
-
=
           4.
                monthly activity day, less pay fees.                     amount of coverage provided by the contract and any
                                                                         attached riders will remain the same as if you had not
  On any day other than a monthly activity day, the                      stopped payments.
_ policy value is:
-               The policy value as of the prior monthly activity
                                                                         As provided in the Grace Period provision, if the cash
                                                                         value less any policy loans and loan interest is not
-
           1.
                day, less the monthly deduction for the current          enough to cover the monthly deduction, a 60 day grace
                month;                                                   period will be allowed.
           2.   Less any partial surrenders and partial surrender
                administration fees;                                     Monthly Cost of Insurance - The monthly cost of
                Plus any payments received since the prior               insurance is determined as follows:
                monthly activity day, less pay fees.
                                                                         1.    Determine an intermediate policy value using the
           Monthly Deduction - The monthly deduction is the sum                policy value as of the end of the prior month, plus
= of:                                                                          premiums paid, less pay fees, less the monthly
                                                                               cost of insurance for any riders, (excluding Waiver
-
-
-
           1.   The monthly cost of insurance for the basic plan
                benefit;
                                                                               of Monthly Deductions), and less expense
                                                                               deductions;


J          LU3593                                                    Page 13                                             790 482 525
2.   Calculate the death benefit as defined in the             Pay Fee - For all payments received, we will deduct a
               Case 1:20-cv-00652-DAD-SAB Document 1-2 Filed 05/08/20 Page 17 of 32
     Death Benefit section using the intermediate              pay fee. The pay fees are shown on page 4.
     policy value in place of the policy value;
3.   Divide the death benefit derived in (2) by                Expense Deduction for Specified Amount Increases -
     1.0036748 and subtract the intermediate policy            An expense deduction will be deducted from the policy
     value;                                                    value in each of the 12 months following the policy date
4.   Divide the result by 1,000;
5.   Multiply the result from (4) by the monthly cost of       of any increase in the specified amount. This monthly
     insurance rate per $1,000. The cost of insurance          expense deduction will be equal to the product of:
     rates are based on the insured's attained age,
     sex, and rating class. Any increases in the cost          1.     The number of thousands of increase in specified
     of insurance rates for special class risks are                   amount;
     shown on page 3 or on an endorsement to page              2.     The current monthly cost of insurance rate per
     3. The cost of insurance rates are described in
                                                                      $1,000 for the insured's attained age, sex, and
     the Basis of Values section; and
6.   Add any extra monthly charges per $1,000 of                      rating class on the start date of the increase in
     coverage times the result of (4). These charges                  specified amount. Any increases in the cost of
     are shown on page 3 or on an endorsement to                      insurance rates for special class risks are shown
     page 3.                                                          on page 3 or on an endorsement to page 3; and
Monthly Policy Fee - A monthly policy fee will be              3.     The expense factor for specified amount
deducted from your policy value each month. The                       increases. The maximum expense factor is
maximum monthly policy fee is shown on page 4.                        shown on page 4.


Cash Values
Cash Values - The cash values of this policy are
calculated in accordance with the Basis of Values                     Policy   Surrender       Policy     Surrender
section and are not less than the minimum values                       Year    Percentage       Year      Percentage
required by the state in which this policy is delivered.               1-5         100%         13           56%
The cash values at all times reflect the payments                        6          96%         14           48%
which you have made and the time elapsed in the                          7          92%         15           40%
policy year.                                                             8          88%         16           32%
                                                                         9          84%         17           24%
Page 5 shows the guaranteed cash values at the end                      10          80%         18           16%
of selected policy years. These cash values assume                      11          72%         19            8%
there are no loans or loan interest on the contract.                    12          64%      20 & later       0%
The cash value of this policy is the policy value less          Partial Cash Surrender - You may request a partial
the surrender charge. If the surrender charge is                surrender of the cash value. The amount of any partial
greater than the policy value, the cash value is zero.          cash surrender cannot exceed 20 percent of the cash
                                                                surrender value. We will reduce the cash value by the
Cash Surrender Value - The cash surrender value is              amount of any partial cash surrender. For death
the cash value less any policy loans and loan interest.         benefit Option 1, we will also reduce the specified
This is the amount we will pay you if you ask us to stop        amount by the amount of any partial cash surrender.
this policy. We reserve the right to defer the payment          There will be a partial cash surrender fee for each
of any cash surrender value for 6 months after you ask          partial cash surrender. The amount of this fee is shown
us. If we defer payment for 31 days or more, we will            on page 4. We may limit the number of partial
pay you interest from the date you ask us to the date           surrenders to one in each policy year. We may defer
of payment. The amount of interest will be at a rate            the payment of any partial surrender for up to 6 months
determined by us; the rate will not be less than that           after you ask us.
required by the state in which the contract is delivered.
                                                                Paid-Up Insurance - You may stop making payments
Surrender Charge - The surrender charge begins on               and keep this contract in force as paid-up insurance
the policy date. The surrender charge is (A) x (8) x (C),       endowing at age 95. The cash surrender value will be
where (A) is the surrender charge factor shown on               used as a net single premium at the insured's attained
page 4; (8) is the number of thousands of the initial           age to buy the paid-up insurance. However, the
specified amount; and (C) is the surrender percentage           amount of paid-up insurance cannot exceed the
from the following table.                                       current death benefit.




 LU3593                                                     Page 14                                            790 482 525
                                                                      Page 5 shows the amount of paid-up insurance at the
                    Case 1:20-cv-00652-DAD-SAB Document 1-2 Filed 05/08/20 Page 18 of 32
     If the cash surrender value exceeds the amount
     needed to purchase paid-up insurance equal to the                end of selected policy years. These amounts were
     current death benefit, the excess cash value will be             determined based on the guaranteed cash values and
     refunded. The amounts of paid-up insurance per $100              the amounts of paid-up insurance per $100 of cash
     of cash value are shown on pages 8 and 9. To request             value.
     this benefit, write us.


     Maturity Value
     The maturity date is shown on page 3, and is the policy          the maturity value, this contract stops. This contract
     anniversary on which the insured's attained age is 95.           will expire prior to the maturity date if premiums paid
     If the insured is living on the maturity date, we will pay       and interest credited are not adequate to continue
     the owner the maturity value. The maturity value is the          coverage to that date.
     cash surrender value on the maturity date. If we pay


     Basis of Values
')
     General - The way in which guaranteed policy values              Interest Rate - The guaranteed monthly interest rate
     and surrender charges are determined is filed with the           used in calculating policy values is .36748%.
     insurance officials of the state in which this contract          Compounded monthly, this is the same as 4.5% per
     was delivered. The guaranteed policy values are                  year.
     based on the guaranteed maximum monthly cost of
     insurance rates, the maximum expense deductions,                 We may use an interest rate greater than the
                                                                      guaranteed rate to calculate policy values.           We
     and the guaranteed interest rate. These are described            determine this 'current' monthly interest rate from time
     below.                                                           to time. It will never be less than .36748%.
   Cost of Insurance Rates - The monthly cost of                      The guaranteed monthly interest rate will be applied
   insurance rates are based on the insured's attained                to the portion of the policy value that equals any policy
   age, sex, and rating class. For the initial specified              loans and loan interest.
   amount, we will use the insured's rating class on the
   policy date. For increases in the specified amount, we             Expense Deductions - The maximum monthly policy fee
   will use the rating class applicable to the increase.              and maximum expense factor for specified amount
   Any increases in the death benefit due to application              increases are shown on page 4. We may use lower
                                                                      amounts to calculate policy values. We reserve the
   of the percentage factors to the policy value as
                                                                      right to change these 'current' expense deductions
__ described in the Death Benefit provision, will use the             after your policy has been in force for one year.
   rating class for the most recent increase that required            However, the new current expense deductions will
_ evidence of insurability.                                           never be more than the maximum amounts shown on
                                                                      page 4.
  The guaranteed maximum monthly cost of insurance
_ rates are shown on pages 6 and 7. The rates shown                   Redetermination of Current Assumptions - Our current
  for the standard rating class are based on the curtate,             monthly cost of insurance rates, interest rate, and
  age last birthday, sex-distinct 1980 Commissioners                  expense deductions are based on our current
  Standard Ordinary Smoker Mortality Table. The rates                 assumptions as to future mortality, persistency,
_ shown for the Non-Smoker and Healthy American                       interest, and expense experience.
  standard rating classes are based on the curtate, age
                                                                      Our current assumptions are determined and
  last birthday, sex-distinct 1980 Commissioners                      redetermined prospectively. We will not recover past
_ Standard Ordinary Non-Smoker Mortality Table.                       losses by means of changes in the cost of insurance
  Appropriate increases in the monthly cost of insurance              rates, interest rate, or expense deductions. Any
_ rates have been made for special class risks. Any                   changes will apply on a uniform basis for all insureds
- such increases are shown on page 3.

  We may use cost of insurance rates lower than the
                                                                      of the same issue age, sex, and rating class whose
                                                                      policies have been in force the same length of time.
                                                                      We will not change our current assumptions because
_ guaranteed rates to calculate policy values. We                     of a change in the insured's health or occupation.
_ reserve the right to change these 'current' monthly
_ cost of insurance rates after your policy has been in               Any change in our current assumptions will be made
  force for one year. However, the new current monthly                in accordance with the procedures and standards of
- cost of insurance rates will never be more than the                 the insurance officials of the state where this contract
  guaranteed maximum monthly cost of insurance rates.                 was delivered.
-
     LU3593                                                       Page 15                                            790 482 525
Paid-Up Insurance - Amounts of paid-up insurance per            Amounts of paid-up insurance per $100 of cash value
                Case 1:20-cv-00652-DAD-SAB Document 1-2 Filed 05/08/20 Page 19 of 32
$100 of cash value for the standard and special rating          for the Non-Smoker and Healthy American standard
classes are based on the curtate, age last birthday,            and special rating classes are based on the curtate,
sex-distinct 1980 Commissioners Standard Ordinary               age last birthday, sex-distinct 1980 Com missioners
                                                                Standard Ordinary Non-Smoker Mortality Table and
Smoker Mortality Table and annual interest of 4.5%.
                                                                annual interest of 4.5%.


Loans
Loan Value - You may have a policy loan if you assign           Loan Interest - The loan interest rate is shown on page
this contract to us as sole security. The total amount          5. Interest accrues daily and is due at the end of each
of your policy loans and loan interest may not exceed           policy year. Any interest not paid when due is added
the maximum loan value available.                               to the amount of the policy loan and bears interest at
                                                                the same rate.
The maximum loan value available is the amount              ,   Loan Repayment - You may pay back your policy loans
which, together with interest at the loan interest rate,        and loan interest at any time. If you do not, we will
equals the projected cash value at the end of:                  deduct all policy loans and loan interest from the
                                                                amounts we pay.
1.    The policy year in which the loan is made; or
2.    The third policy month after the loan is made, if         Loan Limit - If your policy loans and loan interest
      the date you request the loan is less than 3 policy       exceed the cash value, this contract will stop except
      months before the end of the policy year.                 as provided in the Grace Period provision. We will
                                                                send written notices to the most recent addresses we
We reserve the right to defer the payment of any cash           have for you and any assignees at least 31 days prior
loan for 6 months after you ask us.                             to the day coverage stops.


     Policy Changes
Change of Death Benefit Option - At any time after the                on the start date shown on an endorsement to
first policy year, you may ask us to change the death                 page 3. An expense deduction will be deducted
benefit option by writing to us. If you ask to change                 from the policy value as provided in the Expense
from option 2 to option 1, the specified amount will be               Deduction for Specified Amount Increases
increased by the amount of the policy value. If you ask               provision; or
to change from option 1 to option 2, the specified
amount will be decreased by the amount of the policy            2.    Decrease the specified amount. A decrease will
value.                                                                take effect on the monthly activity day on or
                                                                      following the date we re::eive the written request.
The change will take effect on the montl1ly activity day              This start date will be shown on an endorsement
on or following the date we receive the written request.              to page 3. A decrease in specified amount will
This start date will be shown on an endorsement to                    first be applied against the most recent increase,
page 3.                                                               if any, then successively to each prior increase,
We reserve the right to limit the frequency of death                  and then to the initial specified amount. The
benefit option cnanges under this contract.                           specifi�d amount in force after any decrease may
                                                                      not be less than the minimum we have
Change of Specified Amount - At any time after the first              established.
policy year, you may:
                                                                We reserve the right to limit the amount and frequency
1.    Increase the specified amount. You must submit            of any increases and decreases made under this
      a new application for an increase in specified            contract.
      amount. You must also give us due proof that the
      insured is still insurable. An increase will start        You may request either of these changes by writing us.


     Settlement of Policy Proceeds
Unless you name a payee, you will be the payee for              We will give the payee a settlement contract which
all amounts other than the death proceeds. When we              explains the options we allow. These include:
pay the proceeds, we may ask that you give this
                                                                1.    A one sum payment;
contract back to us. If the insured has died, you must          2.    The types of single premium annuities we are
give us due proof of death.                                           then selling; and


LU3593                                                      Page 16                                            790 482 525
...,                  Case 1:20-cv-00652-DAD-SAB Document 1-2 Filed 05/08/20 Page 20 of 32
       3.   A monthly income while the payee is alive with a          2.    After the first 60 days, we will pay the amount
            guarantee that payments will be made for at least               described in the settlement contract.
            as long as the time chosen by the payee and
            allowed by us. The table at the end of this section       We reserve the right to:
            shows monthly income amounts if the payee
            chooses to have payments guaranteed for 10                1.    Stop any settlement contract with a payee which
            years. Monthly income amounts for other ages                    is not a human being; and
            and guaranteed periods are determined in the              2.    Make less frequent payments or stop any
            same way. Write us if you want to know other                    settlement contract if each payment is less than
            amounts.                                                        $20.

            The amounts shown below assume the first                          Monthly Income Per $1,000 of Proceeds
            payment will be made on the date the proceeds                                        10 Years Certain
            are due. Before we make the first payment, we                       Nearest Age          and Life
            will require proof of the age and sex of the payee.                   of Payee       Males    Females
       Before the proceeds are due, you may choose or                                              $          $
       change an option by writing to us. Once we accept the                         10           3.51      3.47
       change, it takes effect as of the date you signed the                         15           3.57      3.52
1      request. This change is subject to any action we take                         20           3.65      3.58
       before we accept it. After the proceeds are due, the                          25           3.74      3.65
       payee may choose an option if:                                                30           3.87      3.75
                                                                                     35           4.03      3.87
       1.   You have not made a prior choice which is still in                       40           4.23      4.03
            effect; and                                                                           4.50      4.24
                                                                                     45
       2.   The proceeds are due in one sum and have not                                          4.83      4.51
                                                                                     50
            been paid.                                                               55           5.24      4.87
       If the payee stops the settlement contract:                                   60           5.77      5.33
                                                                                     65           6.45      5.95
       1.   In the first 60 days after the proceeds are due, we                      70           7.29      6.78
            will pay the original proceeds less any payments                         75           8.24      7.81
            we have already made; or                                                 80           9.14      8.85




J      LU3593                                                     Page 17                                           790 482 525
                         Case 1:20-cv-00652-DAD-SAB Document 1-2 Filed 05/08/20 Page 21 of 32

                                      Allstate Life Insurance Company
                 Primary Insured Term Rider
            General - The 'contract' is the contract to which this       are described in the Basis of Values section of the
            rider is attached. The owner of this contract is called      contract.
            'you.' You should know:
                                                                         The Benefit - We will pay the beneficiary named for the
            1.    The policy number of the contract;                     insured the amount of benefit in force if you give us
            2.    The person insured under this rider;                   due proof that the insured died on or prior to the expiry
            3.    The start date of this rider;                          date of this rider.
            4.    The policy date of the contract;
            5.    The expiry date of this rider; and                     Decrease in Amount of Benefit - At any time after the
            6.    The amount of benefit in force.                        first policy year, you may decrease the amount of
                                                                         benefit provided under this rider. A decrease will take
            These are shown on page 1 and 3 of the contract or           effect on the monthly activity day on or following the
            on an attached endorsement.                                  date we receive a written request. This start date will
 )                                                                       be shown on an endorsement to page 3 of the policy.
            This rider will stay in force:                               We reserve the right to limit the amount and frequency
                                                                         of any decreases.
            1.    While all due deductions have been made by the
                  end of their grace periods;                            Conversion Privilege - This rider is convertible through
            2.    While the contract is in force; and                    the end of the conversion date shown on page 3 of the
            3.    On or prior to the expiry date of this rider.          contract. You may buy a new contract on the insured's
                                                                         life on or prior to this date as long as:
            You may stop this rider by:
                                                                         1.   This rider is in force; and
            1.    Writing to us; or                                      2.   The amount of the death benefit in force is at least
            2.    Buying a new contract to replace it as described            $25,000.
                  in the Conversion Privilege provision of this rider
                  or exchanging it as provided in the Exchange           If you want to convert to a new contract you must give
                  Privilege provision of this rider.                     us a written application and make the first payment.
            If paid-up insurance has been selected on the contract,      The new contract will start on the date you sign the
            this rider will stop.                                        new application. This date is called the new start date.
                                                                         At the end of the day prior to the new start date, the
            Attained Age - Attained age, as used in this rider, is the   amount of benefit under this rider will be reduced by
            insured's age last birthday as of the policy date and        the amount of the benefit being converted. If the entire
            policy anniversaries of the contract.                        benefit is converted, the rider will end at the end of the
            Monthly Cost of Insurance - The monthly cost of              day prior to the new start date.
            insurance is a deduction required to keep this rider in
-
iiiiiiioi
            force. This deduction is taken from the policy value of
            the contract while this rider remains in force. The
                                                                         The payments due on the new contract will be based
                                                                         on the insured's attained age and sex on the new start
                                                                         date, the insured's rating class under this rider, and
            monthly cost of insurance for this rider is determined       the rates in effect for the new contract at that time.
            as follows:
                                                                         The new contract must:
            1.    Multiply the number of thousands of benefit in
                  force by the monthly cost of insurance rate per        1.   Have cash values;
                  $1,000, based on the insured's attained age, sex,      2.   Be available on the new start date for the amount
                  and rating class. Any increases in the cost of              you choose and for the insured's attained age and
                  insurance rates for special class risks are shown           rating class under this rider; and
                  on page 3 of the contract or on an endorsement         3.   Have a death benefit of at least $25,000, but not
                  to page 3; and                                              more than the amount of the death benefit in force
            2.    Add any extra monthly charges per $1,000 of                 under this rider.
                  coverage. These charges are shown on page 3
                  of the contract or on an endorsement to page 3.        The new contract will be the same as other like
                                                                         contracts also starting on the new start date except
            The guaranteed maximum monthly cost of insurance             that:
            rates are shown on pages 6 and 7 of the contract. We
            may use cost of insurance rates lower than the               1.   The provisions on incontestability and suicide or
            guaranteed rates to calculate policy values. These                self-destruction will be measured from the start
            'current' rates, and the guaranteed maximum rates,                date of this rider;

            LU3835                                                                                                      790 482 525
                                                                                                                                 cw
2.                                                           the new start date.       The amount of coverage
                Case 1:20-cv-00652-DAD-SAB Document 1-2 Filed 05/08/20 Page 22 of 32
     If the original contract limits the amount we pay
     under this rider in the case of special class risks,    exchanged will stop at the end of the day prior to the
     the new contract may have the same limits; and          new start date.
3.   The rating class for the new contract will be the
     same as the insured's rating class for this rider.      The cost of insurance on the new start date for the
                                                             amount of the increase to the Specified Amount will
We will not ask for proof that the insured is insurable      be based on the insured's attained age and sex on the
for the new contract.                                        new start date, the insured's rating class under this
                                                             rider, and the rates in effect for the contract at that
If you want an additional benefit, it will not start until   time.
we give our approval. If the insured is not insurable
for the additional benefits, we will still start a new       The provisions on incontestability and suicide or
contract without the additional benefits.                    self-destruction for the increase in Specified Amount
                                                             due to the exchange will be measured from the start
Exchange Privilege - If this rider is in force, after the    date of this rider.
first policy year you may increase the Specified
Amount of your contract by exchanging all or a portion       Reinstatement - We will reinstate this rider if it has
of the benefit under this rider. We will not ask for proof   stopped and you:
that the insured is insurable for the amount of the          1.   Meet the requirements of the Reinstatement
exchange. You may exercise this right through the end             provision of the contract; and
of the conversion date which is shown on page 3 of           2.   Give us due proof that the insured is still
your contract. You must give us a written application             insurable.
in order to exercise this exchange privilege.
                                                             Misstatement of Age or Sex - If the insured's age or sex
The amount of benefit under this rider will be reduced       shown on the application is wrong, we will change the
by the amount which you exchange in order to                 death benefit we pay to the amount which the most
increase the Specified Amount of your contract. If you       recent monthly cost of insurance deduction made
exchange the total amount of benefit under this rider,       would have bought at the right age and sex.
the rider will end. We reserve the right to limit the
amount and frequency of any exchanges. We will send          Incontestability - We may not contest this rider once it
you an endorsement which will show the reduced               has been in force while the insured is alive for 2 years
benefit under this rider and the increased Specified         from the start date of this rider, except for a failure to
Amount of your contract.                                     make payments required to keep the contract in force.
If you exercise this exchange privilege, you will be         Suicide or Self-Destruction - If the insured dies by
charged an Expense Deduction for the increase in             suicide while sane or self-destruction while insane
Specified Amount of your contract. This charge is            within 2 years from the start date of this rider:
explained in the Expense Deduction For Specified
Amount Increases provision of the contract.                  1.   We will only pay a refund of the deductions made
                                                                  for this rider; and
The increased Specified Amount of your contract will         2.   This rider will stop.
start on the monthly activity day on or following the
date you sign the new application. This date is called




                         Secretary                                                   President




 LU3835                                                                                                      790 482 525
                            Case 1:20-cv-00652-DAD-SAB Document 1-2 Filed 05/08/20 Page 23 of 32

                                                Allstate Life Insurance Company
                                                          AMENDATORY ENDORSEMENT
                                                               (Allstate i s called 'we' or 'us'.)

                                                               Effective Date: August 28, 1 997

                The Inte rest Rate provision of your contract has been deleted and is replaced with the fol lowing text:
                The guaranteed monthly interest rate used in calculating policy values is .36748%. Compounded monthly, this is the
                same as 4.5% per year.
                We may use an interest rate greater than the guaranteed rate to calculate policy values. We determ i n e this "current
                monthly interest rate" from time to time. It will never be less than .36748%.
                The g uaranteed monthly interest rate will be applied to the portion of the policy va l u e that equals any policy loans and
                loan interest.
                After the effective date of this endorsement, we may credit additional interest to the policy value while the owner of this
                policy, or the insured under this policy, is the named i n s u red on, or maintains a primary residence with a named insured
                on:
                1.   An i n force personal Auto policy with Allstate Insurance Company or with its subsidiaries and affi l iates; and
                2.   An i n force personal Homeowner's, Condo m i n i u m Owners, Mobilehome, Renters, or Residential Fire policy with
                     Allstate Insurance Company or with its subsidiaries and affi liates.
                If the owner of this policy, or the insured u nder this policy, becomes eligible for this additional i nterest after the policy
                date, we may credit this additional i nterest to the policy value beginning on the next policy anniversary. If the owner or
                the insured is no longer the named insured on the policies described in #1 and #2 above, or if the individual with whom
                t h e owner or the insured maintains a primary residence is no longer the named insured on the policies described in #1
                and #2 above, this additional interest will no longer be credited to the policy val ue.




                                        Secretary                                                          President




-
-
;;;;;;;;;a;;.




-

J               LU3952                                                                                                            790 482 525
                             . ..                        .                        .                      . ..                          .           .. .            . .. .. .
                                                                                        Application For Term Conversion
                                                                                              .                                            .

                  ALLSTATE LIFE INSURANCE COMPANY                    ----------------,
                                 600621:20-cv-00652-DAD-SAB Document 1-2 Filed 05/08/20 Page 24 of 32
                  Northbrook, ILCase                                                        -------790*. 482 * 525                                  :
                  (Referr�d to as Allstate)                                                                                                         ,      .   D      Check Box If Life Specialist
                  Us_e. only when conversion i� for same or less
                  Jomt lnsured(s) must submit separate conver____l\\
                                                                    1111 111\1 \11\l
                                                                                                      ���l!!HM ,�,
                                                                                                                    lllj\1111\\I \I \\\I\ 1\\ 1 \\1\1\\Present
                                                                                                                                                        .�\l_: Polley
                                                                                                                                                                  . #· 1'1�   '-/'l tr1"
                                                                                                                                                                         '49 5?;1: '9".hc.J
                                                                                                                                                                         =1

                  1 . PE . SON PROPOSED FOR CONVERSION                                                        Birthdate       State/Country Marital
                      First Name      Middle                                                             Sex Mo./Day /Yr. Age    of Birth   Status                             Social Security #



                                                                                                                        I     /                         Must be the insured's children,
                                                                                                                        I     I                         adopted children, or step-children
                                                                                                                        I     I                         age 1 7 or younger.
                  2. ADDRESS                                                                                                3. EMPLOYMENT
                                                                                                                               Occupation




                  4. OWNER ( If other than. 1 )                     Address                                                                                                      Home   . . #
                                                                                                                                                                                      Phone
                                                                                                                                                                                           ..
                                                                                                                                                                                 . .
                  .i     .          . . . ·· - ..   .   . .    .          .   .

                  5; BENEFICIARY (If different than present contract)
                  .'    ary Name)
                     Ll LJ                                    r/ot�J -
                                                                 R    hp
                                                                _ :1� _i
                                                                                                                                                         "'DRI-V,'2t,v'J
                                                                                                                                                                                    Relationship
                                   M
                  6. INSURANCE    QUESTED                                                                                                                   .          .
                        a. New Plan of Insurance U. L                                                                           b. Face Amount $     1 0� � jQ -�1(b0
                        c. Death Benefit Option for Universal Life:                               ()ption 1        fJ        Option 2 □ �l'� �ba..("la � 7o )��ooO C>
                        d. Converting )( All           □ Only $ ____ of term, □ Continue $ ____ o Terminate balance of term.
                        e. ls_sue _ Optional Additional Insurance Policy (Future Purchase Privilege) for my:� � � (_"l\o� 4or ��
                           D _____ Birthday;                  □ Marriage on _____                 D Child born on _____
  -----------------------.--------------------
= 7. OPTIONAL BENEFITS FOR UNIVERSAL LIFE Yes No 8. OPTIONAL BENEFITS FOR OTHER PERMANENT                            PLANS
                                                          ·
= a. Are you to be the Primary Insured? ................. ';r O
                                                                                                                   Yes No
                                                                a. Automatic Premium Loan requested? .............. □ O
_                      b. Are you to be covered under Add'I Insured                                                          b. Are you applying to convert: (Must be under age 56)
-
-
 _
                          Rider*? .. ... ........ ....... .... .. ...... . . .. ... ... .......... ......... D
                       c. Are you applying to convert: (Must be under age 56)
                                                                                                               O                ( 1 ) Waiver of Premium? ................................... O · D
                                                                                                                                (2) Accidental Death Benefit? .. ...... .... ... ......... .. o o
, --                      (1 ) Waiver of Premium? ................................... 0                        O                (3) Children's Level Term Rider? ..................... o         O
                          (2) Accidental Death Benefit? .......................... o                           o             c. Are you applying to add: (Must be under age 56,
                          (3) Children's Level Term Rider? ..................... . □                           0                and Ques. 1 1 thru 1 6 must be answered.)
----                   d. Are you applying to add: (Must be under age 56,                                                       ( 1 ) Waiver of Premium? ................................... O   o
-
=
-                         and Ques. 1 1 thru 1 6 must be answered.)                                                             (2) Accidental Death Benefit? ............ ...... ........ o o
=                         ( 1 ) Waiver of Charges? ........................... ,........ □                     □                (3) Children's Level Term Rider? ..................... □ D
                          (2) Accidental Death Benefit? .............. . ......... .. □ o                                             If "Yes," _____ units.
                          (3) Children's. Level Term Rider? ..................... □                            0
;;;;;;;;;;;;ai;


;;;;;;;;
_                               lf "Yes," _____ units.

- -----------------------------------------
=
= 3.
                        * Guaranteed only when insureds under Joint Mortgage or UT with AUT policies convert simultaneously, with no increase
                          in coverage, to a U L plan.




_
-
10. PAYMENT INFORMATION
      a. O AnnualCase.. O1:20-cv-00652-DAD-SAB
                                Semi-Annual                    Document 1-2-�Pre-Authorized
                                                   · D Quarterly                       Filed 05/08/20Method             Page(C_omp!ete
                                                                                                                                   25 of 321:ttt?ch�d form)
           D Payroll Deduction (Attach LB1 )         O Government Allotment              Specific Billing Date: _________
           o Account Bill (Pre-Authorized Method only; list all policies for account bill in REMARKS.)
      b. Billing Amount if Other Than Mini         Annual Premium (UL contracts only)
                                              �
           $     j ·3.A __.               Per ��
                                                     Mode
                                                                  (Quarterly, Semi-Annual, Annual, PAM, PD, Government Allotment)

ANSWER QUESTIONS BELOW AND COMPLETE "PERMIT TO OBTAIN DATA" IF 7d or Sc IS ANSWERED "YES."
1 1 . Person Proposed for Conversion: Ht. ___                Wt. ___
12. Has any person proposed for insurance:                                                                                                               Yes No
      a. Ever been arrested, hospitalized, or sought or received treatment or advice for the use of alcohol or drugs? ....... 0                              D
      b. Ever used narcotics, hallucinatory or mind-altering substances not prescribed by a physician, or been
          arrested for the use, possession, sale, or delivery of such substances? ................................................................. D        D
      c. Had a driver's license revoked or suspended due to a moving violation within the last 5 years, or ever been
          charged with driving under the influence of alcohol or drugs? ............................ ..................................................... D D
      d. Ever been diagnosed or received treatment by a member of the medical profession for Acquired Immune
          Deficiency Syndrome (AIDS}, AIDS-Related Complex (ARC), or an AIDS-related condition? ................................ D                           D
13. To your best knowledge and belief, has any person proposed tor insurance ever sought advice for or been treated
      or hospitalized for:
      a. Blood pressure, stroke, chest pain, heart or blood vessel disorder of any kind? ..................................................... D             D
      b. Diabetes, convulsions, mental or nervous disorder, cancer or disease of the lungs, kidneys or liver? .................... O                         D
14. Has any person proposed for insurance engaged in parachuting, hang gliding, racing or flying other than as
      an airline passenger in the last 3 years? (If "Yes," complete Supplemental Questionnaire.) ....................................... D                   o
15. Has any person proposed for insurance used tobacco or nicotine in any form in the past 1 months? ....................... D                               D
                                                                                                                 2
16. Is any person proposed for insurance now disabled in any way? ................................................................... ............... 0      D
DETAILS OF EACH "YES" ANSWER TO QUESTIONS 1 1 THROUGH 16. - Attach additional sheet if necessary. IDENTIFY
QUESTION NUMBER AND NAME OF PERSON, AND CIRCLE APPLICABLE ITEMS. (Include diagnosis, dat�s. duration, _n�mes
and addresses/telephone #'s of all attending physicians, and medical facilities. If known, also provide medical record or group
membership number.)°           · · -· - ·        ·     · · ··· -- · ·- · · · · · · · ·· · ··· · ·   · - · · ·      ··    · ···




FDR OFFICE USE ONLY:


I declare that all answers written on this Application (App) are full and correct to the best of my knowledge and belief. They are
made in continuation of and as part of my App for life insurance. Excepl in Maine and South Carolina, Allstate Is not presumed to
know any information not in this App and in my original App for life insurance. I also understand that:
A. The additional benefits, Waiver of Premium, Accidental Death Benefit, and Children's Level Term Rider, if added at the time
    of conversion, will be in effect only if applied for and approved by Allstate.
B. Allstate has the right to require a medical exam of the person proposed for this conversion if any additional benefits are being
    added, even if Questions 1 2 through 1 6 are answered "No."
C. Allstate may add to or correct this App in the space "For Office Use Only." Any changes are agreed to if the new
    policy is accepted, but written agreement will be obtained from me for any change in insurance amount, plan, benefits, rating
    class or age at issue. (In Kentucky, Maryland, and West Virginia, written agreement will be obtained for any changes.)
D. This conversion will be in effect as provided in the Receipt issued in connection with this App.                ·
E. Only an officer of Allstate may change this App or waive a right or requirement. No agent may do this.
                                     PLEASE REVIEW ALL INFORMATION BEFORE SIGNING
DATEO
  A
                  City
                  .. .    .
                                   State
                                        Cl\- .  DATED Mo. Day Yr.
                                                  ON            t             INSURED
    �
          . ¼)fuJ                                                   liiiTf ����-
OWNER (If Company, Officer's signature and title)                                         PARENT (If person to be insured is under age 1 5)

X                                                                                        X
                 �- - V eQ� -� - - �'- - - �� -                                                                                                                                -
                             Case 1:20-cv-00652-DAD-SAB Document 1-2 Filed 05/08/20 Page 26 of 32
                                             -LLSTATE L I FE INSU RANCE COMPANYifu,»-�---                                                                            ---- - ----� - -- -
                                                                                                                                                                      -
                                                                                                                                                                (} * 'i 37* n39 •
      >art 1 • Application For     .                                          . . Northbrook, IL 60062
      �nnual Term and Five Vear Term                 .                           . (Refe_rred to as Allstate)                                � '
                                                             .:
                                                                                                                                                          �\,�\\\\\\\\\l\\ij\\\\\\\\\\\\l\\�\ _ _
      I. PERSONS PROPO�ED FO� INSURANCE                                                                   Birthdate           Actua l    Birth Marifal   - Social                      Height
                                                                                                                                               �,
                                                                                                                                                                                      .
               First Name          Middle          Last                                   Sex Mo. . Day Yr.                    Age .     Place Status    Security #           And Weight
               .a. Insured
          §�'es                         L        ·Ho-l la.- ;..\ .. .
                                                                                                                                       Must be age 17 or less at last birthday,
                                                                                                                                   · · be children or stepchildren· of the Insured,
                                                                                                                                       and living with the Insured.
                                            ..    . . .· .                     .. • • •
                                                                                           I •• •   • •   , - � • .. ..�• •


      I        ADDRESS




      �
 )




      1. OWNER (if other than _ 1_a)                              .,.- , .   Aodress                                                    Relationship Soc . Security # Home Phone.# ·




          .,




 -                      .   · · -·· ·
   · : F:a.�·e _Amoi,int $ · �
                         :   ef..:::'", oo6· 0 Waiver of Premium
                                              0 Accidental D�ath Benefit                                              .
 -     Plan (check one} : · □ Annual Term . ;B"Five, Yea r ·Ter_m··
                                            · □ Children's Level Term Rider                                             . Un'its
 - -�....:._,___:_::=---------'----�---1..-=-=....:..:..:..::.:....::.:_:_-=-=.::...:..-=..:...��:..::..::.:..-=======-=...:.:_:_::
                                                                                                                                  -----,,-:_
     I.· .DISCOUNTS.
__      a. Has anyone-proposed .-for this· insurance· smoked cigarettes in the last twelvl;) months? .·                                                  D Yes - �o .
                                                            -
- · · b·. D Good He'alth fComplete attached Healthy American Q,uestion na:ire - LR536) .
 =    ·
 =------------'--.,:..._
                       --------------------------'--�-------
 - '· PAYMENT PLAN .              . .
               D Annual     D Semi-Annual           D o·uarterly     �Pre-Authorized Method (Complete attached form) .
                                                                                                                  · · ·
 _.            D Payroll Ded�ctjon
                         .         (Attach _ L_B 1) [J Military Allotment
                                                                ..        (Five Year Term ·only.)     D Other
               d Account Bill (Ch�ck one payment plan · above and list c3II policies J9r aq:ouht bill in REMARKS)
   10. LAST PHYSICIAN CONSULTED_ - Please Answer Completely. If none, state "NONE".
 - ------------------------r--------------�.,....-                                  .....,....-----
 =.
 -



_ __
-•
=.
.J   .R91.4                                                                                                                                                                            . .10/90
•



    Case 1:20-cv-00652-DAD-SAB Document 1-2 Filed 05/08/20 Page 27 of 32




I
1




1

1




1




1
                                                                                                                                                                                                     No:
                       7. Does anyone       proposed      for this i    ance- now have     any life insurance          or a05/08/20 · ty:                                            Yes .
                                                                                                                                                                                                                            ff
                                         Case       1:20-cv-00652-DAD-SAB             Document            1-2 Filed                             Page 28 of 32
                          a. I n force i n any company? . . . . . . . . . . . . . . . · . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
                          b. Applications pen d ing i n any company? . . : . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . D
                          c. Which will be replaced or changed because of this application? . . . . . . . . . . . . . . . . . . . . . . .. . . . . . . . . . . D
                          rt   �Y��;,:
                                   1 :g,ye� cJ_et_cins 6-�k,w, . _

                                                     . •· i!e;;k;;"
                                                                   Company Name                         Policy                          Amount of Insurance                         Date Applied
                                  Person                                                                                          face �,:i:i t_. . .. . .. . f..Q!?. AmL_ .         . o.r.,lssue.9 . . ..
                       --� · -··                                                 � . ... . . .... .. . ,-· . . .#. .. . . -- -·                            I Oe>re>�o



                   8. Within the last 3 years has any911 e_ _p ��p�s �-� f9r -�� i sJf!�U_r_a."!C:�. �-��.r:i r.�t-�9., P.<.>.�!P�t:i�d__ot_d_e f)j_e�J9.r:,_·                                                               Yes
                  . . . .0 .life .or.    □
                                      health .i.osuranca? If yes, give name of company and reason.            ,        . . . . . . . . . . . . . . . . . . . . . . . :. .                                                     □          �
                                                                                                                                                                                                                                         !:!_�..

                                                                                                                                                                                                                                          No
                      9. Has the proposed insured been told that any Allstate medic?I exams or tests are required?                                                                                                                       □
                  tEMARKS:
                                         Lu \ (t\-O<Zu....,               �                o ,-1.                   l� -                4k'"   �
   )
                  'rem i u m notices will be sent to address o(Owner in either section 3 or section 1a u n less another address i s shown above.




                   declare that a l l answers written on this Application are full and correct, to the best of my knowledge and belief. Except i n
                  Jlaine a n d South Carolina, Allstate i s not presumed to know any i n formation not i n this Application.
                  \. Waiver of Pre m i u m , Accidental Death Benefit, .and Children's Level Term Rider are optional benefits/riders, avai lable on
                      Five Year Term only. They will be in effect only if applied for and approved by Allstate.
                  3. A l l state has the right to req u i re a medical exam of. any person proposed for this insurance, even if Question 19 is answered
                         11
                              No".
                  '
                    Al lstate may add to or correct this Application i n the space "For Office Use Only 11 • Any changes are agreed to if the policy
                    issued i s accepted, but written agreement will be obtained from me for any change i n insurance amount, plan, benefits,
                    rating class or age at issue. (In Kentucky, Marylan d , and West Virginia written agreement will be obtained for any changes.)
                 ). T h i s i nsurance will start only as provided in the Receipt and Tem porary Insurance Agreement issued in connection with this
                    Appl ication. If no receipt is . issued, or if insurance under it has stopped and not started again, no insurance wi ll start by
                    reason of t h i s Application until the policy is delivered and the first payment i s accepted by Allstate. In this case, the in­
                    surance will start on the date shown in the policy. No insurance will start if on the start date of the policy the health of the
                    person(s) p roposed for this insurance iS not as described in this Appl ication.

  =-------------------------------------------------
                 :. Only an officer of Allstate may change this Application or waive a right or _ req uirement. No agent may do this.

                 PLEASE REVIEW ALL INFORMATION BEFORE SIGNING
                 )�iE_Q. �:   - .. .$1,� :. __J���ED'1_o,_ 4Y cf .. .
                           ���                            1  l j
 iiiiiiiiiiiii                                                .    .                                                 .

   -�                     NT/SALES            PUCER
                  ..   -.• . e·· ..el the in .;. .d -signing this application on this day.
                 <                                                                                                                    X
                 --f-���-����----------
                 •R9 4
 =
 -                                                                                                         FOR AGENT USE ONLY
                 N ritin g_A.gen t_: _ _ .. . .. _ ... .. . . ... __      _ _ · ···-- - ---·· ···· . . .. . - - -- · · · ··          To the best of m y knowl�e replacement of l ife _ ·i nsurance
                 \J ame :       �Euti--·-                         c:;-!"'.\;dee                                          ,· ·.       or annuity is  □
                                                                                                                                                    is - r:iot.-Ennv_o lved in this.sale.
                                                                                                                                                                 .. ...      ·· !_ ·
                                                                                                                                                                                                 .

                 \gt.#: ��loC\1..:2,:> .              . Region : CfSL Loe.: 3>'>10
                 :>articipatj n_g Ag_� f1L .                           ..-. - - -- ------ · --· ·· - · · --··· ·-- · ·
                                                                                                                               ---�               . ia-c:heck                                                               0 Trial




                                                                                                                                                                                                               -_-:_---= = -
              \J ame : --------------------'-                                                      RECEIVED                                         O Cash                                                                     App
                                                                                                                                                                                             □
                                                 . . · . :· . . ., . · . · , . · · .
             1.1.gt.#:  .    , Beg ion : __.· t.,oc.: . ... ,.                                     PAYMENT OF $ i--==->---=----J                       Other
 -�                                                                                                  Discover
                                                                                                           .        _  _         · •□
                                                                                                                         �.:::::..;..,::::::;;..-      Visa        . ..                      □
             :,ales Pr(?�U �_er_: (V'{ rJ.t1D g -� g �_n L�..�-1_gnaJu_r_�-�-IJ_C?. re.ci.t�
                                                                                            --\.:/ C�rd· # - , ._ __ _   .                         Exp. O_a_t�--
                                                                                                                                                                 .
                                                                                                                                                                                                                          f" . .. -···
             \Jame:                                                                             .
                                                                                                       4.
                                                                                                   Auth. # _______ Auth. D ate __i
                   - _____ __ Region: __ __Lo_cJ:
             �gt.#:_,__                                                                                                 � � .. - ::.
                                                                                                                    ' �l� • •
                                                                                                                                                ____ . . _ ., _ .. _____ _..__ . . -- · · _ _ ___ . ., .. ... . . . . _. .. ..... ,_ .. . . . .
                                                                                                                                                                                .          _ _
..J          LR914A
                                                                                                        -                ·F:·7
ALLSTATE LIFE INSURANCE CO ANY
Northbrook, IL 600 2
                             .   · · -·


                                           ___
                                          .....   .   .



                                                                i1[t 1 - Application For Life Insurance
                                                          . . . .   . . . . . . ...




                     1:20-cv-00652-DAD-SAB Document 1-2 Filed 05/08/20 . Page
                                                                         .
                                                                                      .   ·   · · · · -·······
                                                                                                                 •
                                                                                                                     ·


                                                                                                                            _____*____
                                                                                                                            *
                                                                                                                             •
                                                                                                                                 ...   ·   ····   ·   -·   --·   ·   ·   .   . .    ..   .   7"""
                                                                                                                                                                                             .  ··----.......
                                                                                                                                                                                                            - ----




                                                                                                                         797 549 777
                                 .
                  6
                                                                                                                                          \!l\lllllfill\m}i�l�llliIDl�l-. ; ..
                                                                                                                                                                                         1




                                                                                                                                                                                                   Cl__
                Case                                                           29 of 32
(Referred to as Allstate}                                                                                                                                                                                 Check Box If Life Specialist
                                                                                                                                                                                         1




                                                                                                                            I\\W-·l\l·ml-·-----
                                                                                                                         ··--
1 . PERSONS PROPOSED FOR INSURANCE                                                                                        Birthdate       State/Country Marital
    First Name    Middle     Last                                                                                    Sex Mo./Day /Yr. Age    of Birth   Status                                                   Social Security #




                                                                                                                                           I           I
     c. Children (if to be insured)                                                                                                        I           I                                 Must be the insured's children, adoptive
                                                                                                                                           I           I                                 children, or step•children age 1 7 or younger.
                                                                                                                                           I           I
2. ADDRESS: a. Insured. .                                                                                                                             . ..b..:....�d-�'l(.Joint lnsu���J!! . ?t.h.E?r. .than 2a)

                                                                                                                                                      ----------------- ...
                                                                                                                                                  I------------------- l!
                                                                                                                                                  t----------,,.......,-------- ,,
                              Hm. (     13us. (      f:
                             1-------------------
----------'-----'------------1-------------'-------- c
     Previous Address
     (if less than 1 yr.)
3. OWNER                                                                 Address                                                                                                   Relationship Soc. Security #       Home Phone #
                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                          ,,
3a. CONTINGENT OWNER· -                                                  Address                                                                                                   Relationship Soc. Security #       Home Phone #
                                    .      · .. . . .


4. BENEFICIARY a. Insured                                                               b. Add'I/Joint Insured
.. _ ...P.rirn_c�JY. (N?.IJ.l..�) ...... ... . · -· ----·-·- ·-·- · -··- Relationshi!L _ PrimJLry(Name)      ---·--·--· · ----- ·------ -··- RelationshiP-_.




                                                                                                                                                                         Optional Coverages                              Amount
                                                                                                                                                                                                                     (If Ai;lplicable)
     Plan: ----=
              �   {( ·�
                =---=--=--- 1,t_ec....:._
                             ::...::: y...:.......
                                          \JV'\  ______                                                                                        a. ----------- ------ �
                                                                                                                                               b . ----------
                                                                                                                                               c. ----------- ------ ��{)
     Insured Face Amount: $              __0I,__0_DO
                                        _S        _� - --'----­
                                                      4-                                                                                       d. -----------        t
                                                                                                                                                                                                                  ______ ,,
                                                                                                                                               e. -----------
                                                                                                                                               f
 •
                                                                                                                                               g. -----------
7. DISCOUNTS (Must be age 18 or older and not smoked cigarettes in the last 1 2 months)
                       (Healthy American not available on home mortgage protection products)
     lnsured                                                                                                                               Add'I/Joint Insured
     A. Non-Smoker                o                                                                                                        C. Non-Smoker       o
     B. Healthy American                  Complete attached questionnaire                                                                  D. Healthy American O Complete attached questionnaire
 "'I                  8.   PAYMENTCase
                                  INFORMATION
                                       1:20-cv-00652-DAD-SAB                                                     Document 1-2 Filed 05/08/20 Page 30 of 32
                           Ba. __ Payor Na.me   ..                Address                                                               -·   Relationship Soc. Security #       Home Phone #
                                                              •
                                                                  • •
                                                                        •
                                                                            •
                                                                                •• • • •   • ••   •• • • -   +
                                                                                                                 •                . .

                                                                                                                                                                            (      )
                                                                                                                              -
                           8b. 0 Annual         D Semi-Annual        D Quarterly                                         g-
                                                                                               Pre-Authorized Method (Complete attached form)
                               O Payroll Deduction (Attach [LB 1 ])  D Government Allofriient (N/A for Annual Term)
                               D Account Bill (Pre-Authorized Method ohly; list all policies for account bill in REMAR KS)
                           Sc. Billing Amount if Other Than Minimum Annual Premium (UL contracts only)
                                                                 ·
                                                            Per _               -�-kVv\
                                                                                    ��-- (Quarterly, Semi-Annual, Annual, PAM, PD, Government Allotment)
                                                                                           Mode




                  I
_......

........
=
.......
=
-
 �
_......
-
                  .
_
-
!!!!!!!!!!!!!!!




-
-
=·
=

J
Case 1:20-cv-00652-DAD-SAB Document 1-2 Filed 05/08/20 Page 31 of 32
                    .,- -- --
          Case 1:20-cv-00652-DAD-SAB Document 1-2 Filed 05/08/20 Page 32 of 32




)




-.

=
-

--=
-
-




II
=
-


-
      .
